Title: Notes on Commentary on the Bible, 1770–1773
From: Madison, James
To: 



[1770–1773]


[Th]e Acts


18.Rulers & great Men are like looking Glasses in the places where they live, by which many dress themselves. v. 8 &c.
St. Paul went to the Feast at Jerusalem, not to observe the Ceremony but to Preach to a larger Multitude that he knew would be there v. 21. &c.
Apollos, though mighty in the Scriptures, yet disdained not to be instructed farther by Aquila & Priscilla, for he knew only the Baptism of John. 24 &c
Learned Men, it was a custom among the Jews to allow them a liberty, tho’ no Priests, to teach in their Synagogues. ib[id].
Ch. 19Holy Ghost. have ye recd. the Holy Ghost since ye Believed. the Apostle does not mean in its Sanctifying operations, but in its miraculous Gifts v. 2d.
Spirit of Prophecy, departed (as the Jews believe) from Israel after the Death of Haggai, Zachariah & Malachi. v. 2d.
Baptizm, Christ’s & John’s were the same for Substance 2d.
Apostles did greater Miracles than Christ, in the matter, not manner, of them v. 11
Evil Spirits, none were, that we read of in the old Testament, bodily possessed of, but many in the New, v. 13
Conjuring Books burnt by the believing Jews & Greeks at Ephesus amounted to 50 000 pcs. of Silver; £800
Saints fall, intimated by Alexander the Copper Smith turning Apostate. v 33

Ch. 20.Sunday, why kept by the Christians, for the Sabbath v. 7
Sleepers under Gods word (at a Sermon), their wretched contempt of it. v. 9
St. Paul’s travelling on foot from Troas to Assos: an happy example for all the Ministers of Christ. v. 13. &c
Tempt. to neglect the means for our own preservation is to Tempt God: and to trust to them is to neglect him v. 3 &c. Ch. 27. v. 31
Humility, the better any man is, the lower thoughts he has of himself v. 19

Ministers to take heed to themselves & their flock. v. 28
Believers who are in a State of Grace, have need of the word of God for their Edification & Building up therefore implies a possibility of falling v. 32.
Grace, it is the free gift of God. Luke. 12. 32–v. 32
Giver more blessed than the Receiver. v 35

Ch. 21.Affections, Spiritual, are stronger than the natural. v. 1.
Clouds governed by Providence. v. 3d &c.
Sins, or Faults, committed before conversion should not be related to the prejudice of the late Sinner v. 8
Isaiah, going barefoot, the reason of it. v. 11. Isa 20
Ezekiel, packing up his Stuff to remove. v. 11. Ezek. 12
Agedness, how Honourable. v. 16.
Jews, 1000ds & 10 000ds of them believed in St. Pauls days, so, not a few, in the litteral sence, but probably many more saved. v. 20.
Turky & Spaniards alluded to. v. 37 &c.
St. Paul, a Jew by Birth, & a Roman by immunity & privilege v. 39

Ch. 22.Baptism necessary to be complyed with. v. 16
Carnal Reason, when against the command of God, should be laid by. v. 19

Ch. 23Conscience[:] it should be inform’d as well as followed. v. 1.
Herod mentioned ib[id].
Magistrates, are not to be treated with ill words, nor flattered v. 4
Sadducees, deny the Resurrection & the existence of Angel or Spirit v. 8
Titles of civil Honour & Respect given to persons in place & power, are agreable to the Mind & will of God. v. 25 Ch. 26. v. 25
Magistrates must do nothing blindfold or blindly. Should know a Cause before they give sentence or Judgment about it. v. 35.

Ch. 24.Persecution, a persecuting Spirit claps Wings to a Person[.] it makes him swift in his Motions & Zealous in his application & Endeavours. v. 1.
Flattery. Tis Hell and Death to flatter Sinners, or suffer ourselves to be flattered by them v. 2 &c
Judgments & Plagues are staved off for the sakes of God’s holy & faithful Servants v. 5 &c.

Sedition may be committed three ways; by the Head, by the Tongue, and by the Hand. v. 10 &c
Church of Rome mentioned. v. 14

Ch. 25.Politicians (Carnal) do not so much consider what is Just & Righteous in it’s own nature as what is of use & Advantage to themselves be it Right or wrong v. 9 &c
Dung-hill Cocks of the World know not the Worth of the pearl of Price v. 19 &c.


Ch. 26.Hope is the great excitor of Industry and Endeavour}v. 6 &c.
Expectation puts it upon Action
Power[:] there is a compelling power and constraining Force in Example v. 11.
Ministers[:] great is the dignity of Gospel Ministers they are God’s Messengers v. 16. &c.
Unconverted has little reason to expect to convert others by their Ministry


Ch 27.St. Paul’s hazardous voyage to Rome, alluded to the Church in her Militant State here on Earth. v. 12. &c. and the danger of spending our youthful days in folly &c.
Ch. 28.Sinful inferrences are drawn from sorrowful premises. v. 4
Charity[:] no duty more certainly rewarded in another World; so is it frequently rewarded in this, as was Publius, by the miraculous cure perform’d on his Father for his Charity to Paul. v. 8.
Ministers of the Gospel[:] it is the great Duty of them, prudently to prevent, if possible, or presently to remove all Prejudices which may be taken up by their People against their Persons, knowing that, if they have a prejudice against their persons, they will never relish their Doctrine, nor be benefitted by their Ministry. v. 20.
Hope (for the) [sake?] of Israel I am bound: That is; for the Object of Israel’s Hope, or the Messiah which they so long expected, & so much hoped for. v. 20.
Sun, the same that softens the Wax hardens the Clay v. 24 See St. Mark. Ch. 14 V. 66 &c.
Gospel stiled the Salvation of God v. 28. & why.
Inquisition & Rome, mentioned, at the end.




Gospels.


Mat. Ch 1stJesus is an Hebrew name and signifies a Saviour v. 1.
Christ is a Greek name and signifies Anointed. v. 1

Pollution[:] Christ did by the power of his Godhead purify our nature from all the pollution of our Ancestors v. 5. &c
Until signifies in Scripture as much as never. v 25
Virgin Mary had no other Child (probably) but our Saviour. v. 25

Ch. 2Bethlehem signifies the House of Bread v. 4 &c.
Rachel is not here the name of a Person but a place v. 18

Ch. 3Ministers, none to assume the Office before they are sent v. 1.
Papists mentioned v 3. & concerning Auricular confession v. 6
Hermits lives not supported from the instance of John the Baptist preaching in the Wilderness
Sacrament. bad persons upon a profession of Repentance & promise of Amendment may be admitted to the Sacrament. v. 6.
Sins of Omission as Damnable as Sins of Commission v. 10. neglects of Duty as Damnable as Acts of Sin.
Grace, where there is most, there is the greatest sense of the want of it. v. 14.

Ch. 4.Adoption[:] Satans grand design is first to tempt the children of God to doubt of it. v. 3

Ch. 5.Christians who allows themselves in the least Transgression, either of omission, or commission is in a Damnable State. v. 19.

Ch. 6.Prayer, a form o[b]served by our Saviour & which ought to be used by us. v. 9.
Forgiveness, an indispensable Duty. v. 14

Ch. 7.Gifts, distinguished from Grace. v. 21 &c.

Ch. [8.]Marriage not censured nor condemned in Ministers of the Gospel nor the Apostles v. 14

St: Matt. Ch. 9.Souls, departed are under the conduct of Angels, good or bad to their places of Bliss or Misery. perhaps at their seperation they are not, immediately fi[xed in?] their eternal Mansions v. 24.
Shepherds, or Labourers in Christs Harvest; the idle & lazy, are not so in his Acct. 3[6 &c.]
He who doth not instruct his Flock & feed them with the sincere Milk of the Word, from an Heart full of Love to God, & compassion to Souls, deserves not the Name of a true Shepherd
Dr. Whitby.

Ch. 10.Apostles, they were Disciples, before they were Apostles. v. 1
Grace, the want of it doth not disannul a Ministers Office, nor hinder the Lawfulness of his Ministry. Judas, though a Traitor, was yet a Lawful Minister. V. 4.
Lost Sheep, the Israelites so call’d because they were lost in themselves & were in great Danger of being eventually & finally lost, by the Ignorance & Wickedness of their spiritual Guides v. 6.
Preachers, must not be strikers v. 10
Soul, dies not with the Body. 28 V.
Christ’s coming. We must distinguish betwixt his intentional Aim, & the accidental Event of it. v. 34
Reward, There is some special & eminent Reward due to the faithful Prophets of God above other Men. v. 41
Ch. 11.Teaching is in order to the Conversion of Sinners:}v. 1.
Preaching in order to the Edification of Saints.
Punishment, there are Degrees of it among the Damned. v. 24
Ch. 12.Idle words are such as savour nothing of Wisdom nor Piety v. 38 36

Ch. 13.Unbelief obstructs Christs gracious works in Heaven. v. 58

Ch. 21.All reformation of manners must begin first at the House of God. v. 13

St. Luke, Ch. 2d.—the idle are fit for nothing but Temptation to work on. v. 8 &c.
—Such Women whom God has blessed with safety of deliverance should make their first visit to the Temple of God to offer up their Praises & thanksgivings there v. 22d. &c
It is said of some Turks that after they have seen Mahomets Tomb, the[y] put out their Eyes, that they may never defile them after they have seen so glorious an object. v. 29.
Parts & abilities for the ministerial function are not sufficient to warrant our undertaking of it without a regular Call





Some Proverbs of Solomon.


Chap. 9.V. 7. He that reproveth a scorner getteth to himself Shame &c.
8. Reprove not a Scorner, lest he hate thee.

10..17 ———; but he that refuseth reproof, erreth
26 As Vinegar to the Teeth, and smoke to the Eyes, so is the Sluggard to them that send him.

XI.13. A Tale-bearer revealeth Secrets: but he that is of a faithful Spirit concealeth the Matter 12: v. 23
15. He that is surety for a Stranger shall smart for it: & he that hateth suretyship, is Sure. VI. 1. XVII:18
25. The liberal Soul shall be made Fat &c.

XII.22. Lying Lips are abomination to the Lord: but they that deal truly are his delight.

XIII.12 Hope deferred maketh the Heart Sick &c.
24 He that Spareth his Rod hateth his Son: But he that loveth him chasteneth him betimes

XIV.29 He that is Slow to wrath is of great understanding: but he that is hasty of Spirit exalteth folly.

XV.Argumt. Ceremonies to be retained for 3 Reasons from Melancthon
1. A Soft Answer Turneth away wrath: but grievous words stir up anger
3 The Eyes of the Lord are in every Place, beholding the evil and the Good.
5 A Fool despiseth his Father’s Instruction: but he &c

XVI5. Every one that is pround in heart, is an abomination to the Lord. &c
11 A Just weight & balance are the Lord’s: all the weights of the bag are his work
16 How much better is it to get Wisdom than Gold: & to get understanding rather to be chosen than Silver
24. Pleasant Words are as an Honey-comb, sweet to the Soul & health to the Bones
25. There is a way that seemeth right unto a Man, but the end thereof are the ways of Death—XIV. 12.
28. ———; a Whisperer seperateth chief Friends
32. He that is Slow to anger, is better than the Mighty; &c

XVIII8. The Words of a Tale-bearer are as Wounds, & they go down into the innermost parts of the Belly

13. He that Answereth a Matter before he heareth it, it is folly & shame unto him.
21. Death & Life are in the Power of the Tongue; & they that love it, shall eat the fruit thereof.
22 Whoso findeth a Wife findeth a good thing, & obtaineth favour of the Lord.

XX3 ’Tis an honour for a Man to cease from strife: but a fool will be medling;
9 Who can say I have made my Heart clean; I am pure from my sin
10 Divers weights and measures are abomination to the Lord. v. 23
14 It is naught, it is naught, saith the buyer: but when he is gone his way then he boasteth

… In one of these notes, referring to a chapter of the Acts of the Apostles, where the Bereans are mentioned as “more noble than those in Thessalonica, in that they received the word with all readiness of mind, and searched the Scriptures daily whether these things were so,” he commends their conduct “as a noble example for all succeeding Christians to imitate and follow… .”
In a paraphrase on the Gospel of St. John, referring to the passage in which Mary Magdalene is represented as looking into the Holy Sepulchre and seeing two angels in white, one sitting at the head and the other at the feet, where the body of the Saviour had lain, he makes the following reflection:
“Angels to be desired at our feet as well as at our head—not an angelical understanding and a diabolical conversation—not all our religion in our brains and tongue, and nothing in our heart and life.”
In the same spirit, commenting on the chapter of Acts, where Jesus says to St. Paul, who had fallen to the earth under the light which shined round about him from heaven, “Arise, and go into the city, and it shall be told thee what thou shalt do,” he subjoins this as the proper deduction from the passage: “It is not the talking, but the walking and working person that is the true Christian.”
On doctrinal points, the following brief memoranda and references taken from many others of a like character, may serve to show both his orthodoxy and his penetration:
“Omnisciency—God’s foreknowledge doth not compel, but permits to be done.” Acts, ch. II. v. 23.

“Christ’s divinity appears by St. John, ch. XX. v. 28.”
“Resurrection testified and witnessed by the Apostles. Acts, ch. IV. v. 33.”


